Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1135
                      Lower Tribunal No. F16-25255
                          ________________


                           Darius T. Chaney,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Ramiro C. Areces, Judge.

     Darius T. Chaney, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.